Citation Nr: 1125541	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-48 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to February 1979.

This matter is before the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  
 
The issues of entitlement to secondary service connection for carpal tunnel syndrome and major depressive disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the April 2011 hearing, the Veteran testified that he had been receiving treatment for his Reiter's syndrome from Castle Point and Montrose (Hudson Valley Health Care System (HCS)) for approximately one year.  Furthermore, in March 2008 correspondence, he stated that he was being treated at Montrose.  

The Veteran submitted additional evidence subsequent to the hearing, but prior to certification of the appeal to the Board.  This evidence consists of three CD-ROM's pertaining to his treatment at Castle Point.  He also submitted hard copies of MRI's of the cervical and lumbar spine dated October 2010.  This evidence was accompanied by a waiver of RO consideration.

Unfortunately, the CD-ROM's are password protected and cannot be reviewed.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, hard copies of the records should be printed out and associated with file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA treatment records from Montrose from March 2007 to the present.

2.  Print out copies of the Veteran's treatment records from the CD-ROMs from Castle Point and associate them with the claims file. 

3.  If the CD-ROMs cannot be accessed, obtain records from Castle Point from August 2009.

4.  Thereafter, any additional development deemed appropriate should be accomplished.  If the claim remains denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LINDA HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

